Title: To George Washington from Major General Johann Kalb, 6 June 1780
From: Kalb, Johann
To: Washington, George



Sir,
Petersburgh [Va.] June 6th 1780.

I have the honor to inclose a Copy of my letter of this day to the Board of War, by which your Excellency will See the process of my Rout till now. Having put the Second Brigade on their march, I am Setting out this moment to come up with the Troops in front. I have the honor to be with great Respect Your Excellency’s most obedient and very humble Servant

The Baron de Kalb

